Citation Nr: 1612373	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for residual of status-post left knee arthroscopic surgery, with excision of medial plica (left knee condition), to April 16, 2014. 

2. Entitlement to an increased rating in excess of 10 percent for left knee instability, to April 16, 2014. 

3. Entitlement to an increased rating in excess of 10 percent for residual of status-post left knee arthroscopic surgery, with excision of medial plica (left knee condition), from April 17, 2014. 

4. Entitlement to an increased rating in excess of 10 percent for left knee instability, from April 17, 2014.

5. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Elizabeth A. Tarloski, Esq. 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1982 to July 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for increased rating for his left knee condition. However, in that same decision, the RO granted a separate 10 percent rating for the Veteran's left knee instability. The Veteran filed a timely notice of disagreement and subsequent substantive appeal (VA Form 9), and the claims are appropriately before the Board for adjudication. 

On September 23, 2015, the Veteran presented testimony in a Board videoconference hearing before the undersigned Veterans' Law Judge (VLJ); a transcript of that hearing has been associated with the Veteran's claims file. 

At that hearing, the Veteran indicated that his service-connected disabilities preclude him from securing or following a substantially gainful occupation, and raised the issue of a TDIU as part of his increased rating claim. Although the Veteran did not explicitly raise the issue of TDIU in his appeal the issue is ancillary to the Veteran's claim for increased rating and, therefore, may be considered by the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to an increased rating for a left knee condition, left knee instability, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left knee disability is characterized by flexion at worse limited to 90 degrees and extension of 5 degrees, with x-ray evidence of advanced degenerative joint disease (DJD), severe pain, and swelling. The Veteran also suffers from additional functional loss due to painful motion and flare-ups after extended standing or walking. 

2. The Veteran's left knee disability is characterized by moderate instability in which requires the constant use of a knee brace and cane. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent for a left knee condition, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DC) 5003(2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent for left knee instability, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5257.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided are adequate under the law.

Increased Ratings - In General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).

Increased Rating -A Left Knee Condition

The Veteran contends that his service connected left knee condition is more severe than his current rating of 10 percent. Specifically, the Veteran contends that throughout the claims period his left knee condition manifested with pain, severe swelling, and flare-ups that necessitates constant use of a knee brace and cane. The Board finds that while the evidence of record shows only a slightly diminished range of motion for flexion and extension, he has functional loss due to constant pain and flare-ups as contemplated under DeLuca, 8 Vet. App. at 206 -07. Therefore, the Veteran's disability more closely approximates the criteria for a rating of 20 percent, and the Veteran's claim must be granted.  The Board will remand for the possibility of a greater than 20 percent rating.

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees. 38 C.F.R. § 4.71(a). Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees. 38 C.F.R. § 4.71(a).

Under Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings, as it has been here, for the Veteran's left knee, is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, as it is here, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups. A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71(a).

During the appeals period, the Veteran was afforded VA Compensation & Pension (C&P) examinations for his left knee condition in October 2010 and April 2014. During these examinations the Veteran's left knee condition was noted at worst with range-of-motion of 90 degrees of flexion and 10 degrees extension, after repetitive motion. No examinations during the appeals period showed any signs of deformity, effusion, locking, subluxation, or ankylosis. The VA examiners, however, have continuously documented complaints of pain and severe swelling with a continuous use of a cane and braces for ambulation. Finally, X-ray diagnostics during examinations revealed advance degenerative joint disease (DJD) in the Veteran's left knee. 

In the October 2010 VA examination the Veteran was noted to be suffering from limited range-of-motion with extension of 5 degrees, with objective pain starting at 10 degrees, and flexion of 95 degrees. While the examiner failed to note any indications of flare-ups, he did note that the Veteran experienced increased pain and even further limited motion after standing or walking for prolonged period of time. To this end, the examiner noted that the Veteran could barely walk a block without having to stop and rest. The Veteran asserted during the examination that he lost his previous job as a cook as a result of his inability to stand for long period of time. 

The April 2014 VA examination provided objective range-of-motion results of flexion limited to 90 degrees and extension limited to 5 degrees, with pain starting at 10 degrees, with no flare-ups, or additional functional loss. The examiner noted joint instability, with no subluxation or dislocation. The Veteran was noted to be constantly using a cane and knee brace for ambulation. The VA examiner ultimately diagnosed the Veteran's condition as left knee DJD, status-post meniscus surgery. Finally, the examiner briefly noted that the Veteran's knee disability prevented him from manual labor, and that he could only work jobs that are sedentary. 

A close review of the VA medical treatment records reveals similar descriptions of the Veteran's condition, as described by the VA examinations. VA treatment records for the Veteran's knee condition shows that objective testing of the Veteran's range-of-motion shows flexion at worse limited to 100 degrees, with normal extension. These VA treatment records also show the Veteran to be in constant and severe pain, with swelling and tenderness, which has required constant treatment with medication and injections in his left knee. Notes from these treatments reveal not only pain, but also the functional effect to his disability, which prevents him from prolonged walking or standing. 

Such treatment records also include private treatment and testing from various private facilities. Both reports again reveal similar symptomology as those noted above, and both reports note a non-compensable range-of-motion for the Veteran's left knee. However, the examiner conducting an occupational study of the Veteran's condition noted that while the Veteran had normal range-of-motion, he was none-the-less significantly limited in his functional motion. Specifically, the examiner noted that the Veteran could not even finish the physical examinations without having to take breaks. Other limitations included inability to do squats, prolonged standing or walking, heavy lifting, or anything physical demanding.  

Finally, the Board notes the Veteran provided testimony during his hearing before the undersigned VLJ in September 2015. During that hearing he not only expressed that his knee was getting worse, but also noted extensively that he experiences severe and nearly debilitating flare-ups, especially after prolonged walking or standing. Specifically, he noted that after any extended use of his knees, like shopping, pain in his knees would increase, along with severe swelling that would require him to sit or lay down to rest for at least a few hours. 

As noted above, under the appropriate diagnostic code for limitation of flexion for the knee, Diagnostic Codes 5260 and 5261, a 10 percent rating is warranted if flexion is limited to 45 degrees, or if extension is limited to 10 degrees, or less; and a 20 percent rating is only warranted where flexion is limited to 30 degrees, or extension to 15 degrees. 38 C.F.R. § 4.71(a), DC 5260-5261. Here, as noted above, the Veteran's flexion at its worse has only been limited to 90 degrees of flexion, with extension, at worse, limited to 5 degrees. Considering such range-of-motion the Veteran's left knee condition, based on limitation of motion, does not warrant a rating over 10 percent, under either Diagnostic Code for limitation of motion. 

However, the VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, flare-ups, weakness, excess fatigability, or incoordination, to include those factors not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7. These provisions are to be considered in conjunction with the Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran was initially granted a 10 percent rating for left knee. However, in assigning such a rating, the Board finds that the RO failed to fully consider the additional functional loss the Veteran experienced due to his pain and flare-ups, as contemplated by DeLuca. 8 Vet. App. 202, 204-7, and 38 C.F.R. §§ 4.59. The evidence of record shows that the Veteran suffers from additional functional loss due to pain and flare-ups. The Board notes that the Veteran has continuously contended throughout the claims period that the pain him from basic activities such as bending over, lifting things, or even prolonged period of standing or walking. 
Additionally, the Veteran has consistently stated that he suffers from flare-ups of his left knee that essentially render him immobile, and force him to rest until the pain and severe swelling subsides. During flare-ups, which happen after any prolonged standing or walking, the Veteran experiences increased pain and swelling so bad that it requires him to remove his knee brace. Such flare-ups forces the Veteran to have to sit down and rest, and/or not bare any weight on that leg; these episodes have been consistently described by the Veteran's throughout the claims period, and are corroborated by the competent medical evidence of record.  

The private examinations and treatment records provided by the Veteran, as described above, both speak to the Veteran's functional limitations beyond his limitation of motion. Specifically, both talk about the Veteran's increase in pain and swelling after prolonged walking or standing, and functional limitations such as kneeling or heavy lifting. In fact, during his November 2014 private examination, the Veteran was noted to have required breaks simply to complete the tasks during the examination. See Private Examination, date November 29, 2014. 

The Board does acknowledge that neither of the VA examination reports note that the Veteran experienced flare-ups. In his first VA examination, flare-ups were not mentioned as a part of the report; only the second VA examination noted affirmatively that no flare-ups were reported by the Veteran. However, in both instances, both examiners offered additional notes that demonstrated additional functional loss beyond the Veteran's range of motion. The first examiner, described the Veteran's inability to even walk one block before having to rest his knees; and the second examiner even noted that the Veteran should not do any work that involved labor, and should seek only sedentary work.  

Considering the evidence described herein, the Board finds that the evidence of record to be at least in equipoise regarding additional functional loss due to flare-ups and pain on motion. In this regard, the Board finds that the Veteran is both credible and competent to attest to his functional loss due to flare-ups and pain, and those physical manifestations such as severe swelling in his left knee.

Consequently, the Board finds that while the Veteran's objective results of range of motion based on limitation of motion does not warrant a higher rating under the applicable Diagnostic Code, his current rating fails to contemplate factors laid out in 38 C.F.R. § 4.59, or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain and flare-ups. Accordingly, in considering the totality of the Veteran's left knee condition, to include flare-ups, his condition warrants the next higher rating of 20 percent, as contemplated by Deluca, 8 Vet. App. 202. 

Increased Rating - Left Knee Instability 

The Veteran is currently also separately rated for left knee instability, with a 10 percent rating. The Veteran, however, has also contested that his current 10 percent rating does not accurately represent the severity of his instability. Specifically, he claims that his condition requires him to wear a knee brace continuously, as well as use a cane on a regular basis. He also has contended that he suffers from constant subluxation or dislocation of his knee. The Board finds that the evidence of record shows that the Veteran suffers from moderate levels of recurrent subluxation and instability in his left knee, and therefore, an increased rating of 20 percent, but not higher, is warranted under Diagnostic Code 5257.  See 38 C.F.R. § 4.71(a), DC 5257. 

Diagnostic Code 5257 governs other impairment of the knee due to instability or recurrent subluxation. It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71(a). The Board notes that the rating schedule does not define the terms "slight," "moderate," or "severe." Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just. See 38 C.F.R. § 4.6 (2014).
The Board notes that the both of the Veteran's VA examinations spoke to the Veteran's left knee instability. Specifically, during his first VA examination in October 2010, the examiner explicitly noted that his instability to be mild, but his condition required the constant use of a knee brace and a cane; no additional description of the severity of his instability was provided, nor a rationale as to how the examiner determined such a condition was considered 'mild'. The second VA examiner, while more detailed in delineating the tests conducted for instability, did not ultimately conclude the level of severity of the Veteran's left knee condition. Here, the examiner noted that the Veteran's left knee scored a 1+ (0-5 millimeters) on the anterior (Lachman) and posterior drawer test for instability, with no indication of medial-lateral instability, and no patella subluxation. Again, however, the examiner provided no final analysis regarding the Veteran's instability or the test findings. 
 
The Veteran has asserted that his instability not only requires him to consistently wear a knee brace, but also causes his left knee to 'pop' out on a frequent basis. During his hearing before the undersigned VLJ, the Veteran noted that his left knee would just pop out in the course of doing regular daily activities such as kneeling or prolonged walking. Such popping out as the Veteran describes, which the Board interoperates as dislocation/subluxation, would cause great pain and swelling. 

As noted above, a 20 percent rating is not warranted unless the evidence of record demonstrates the Veteran's instability is at least moderate instability or subluxation. However, as the term "moderate" is not defined by the diagnostic code, it is up to the Board, to consider the totality of the evidence of record to determine if such level of severity of the Veteran's disability has been reached. Here, the Board finds that in view the Veteran's left knee disability as a whole, the evidence is at least in equipoise regarding demonstrating the Veteran's condition is moderate. 

The Board finds that the Veteran's lay statements of record are competent and credible. The Veteran has consistently complaints that his condition has manifested to require a constant used of a knee brace and cane, and is productive of frequent dislocation or "popping out." The Board notes that the Veteran is also competent to report observable symptoms of his knee condition, to include "pop[ing] out." See Layno v. Brown, 6 Vet. App. 465 (1994). As such, the Board finds that when considering the constant use of assistive devices and the recurrent popping out/ subluxation, as described by the Veteran, that his condition is more closely contemplated by a moderate, or 20 percent, rating under the Diagnostic Code. 

The Board acknowledges that the VA examinations described above did not note a condition that would warrant a 20 percent rating. Indeed, the first VA examination affirmatively determined that the Veteran's condition was only mild. However, the Board finds that both the examinations and the Veteran's lay statements to be of equal probative weight. As such, resolving all reasonable doubt in the Veteran's favor, the severity of the Veteran's current left knee instability is considered to be moderate under the appropriate Diagnostic Code, and a 20 percent rating is warranted. See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
The Veteran's claim for increased rating must therefore be granted. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 5260 and 5261. Accordingly, the severity, frequency and kind of symptoms, the manifestations of Veteran's left knee condition is contemplated by the rating criteria. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Such has also been fully accounted for by the Board's new rating granted herein. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected disability, are adequately compensated in the disability rating assigned and he does not have symptoms associated with his knee conditions that have been left uncompensated or unaccounted for by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an increased rating to 20 percent, but not higher, for left knee limitation of motion, is granted. 

Entitlement to an increased rating of 20 percent, but not higher, for left knee instability is granted. 


REMAND

The Board finds that additional evidentiary development is necessary. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board finds that a new examination is required for the Veteran's left knee condition. While the Veteran's last VA examination was in April 2014, there is evidence that the Veteran's knee conditions may have changed/worsened since that examination. The Board notes that during his September 2015 Board hearing before the undersigned VLJ, the Veteran affirmatively asserted that his condition at that time had worsened since his last examination. As such, the Board finds that the current medical evidence of record may no longer reflect the Veteran's left knee disability.

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As the Veteran has explicitly expressed a worsening condition for his knee condition, the past examinations must be found to be inadequate, and a new examination must be provided upon remand. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of an increased rating for his left knee. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, the Board finds that the Veteran's requested for a TDIU is also inextricably intertwined with the Veteran's increased rating claim on appeal. Id. Here, the issue of entitlement to an increased evaluation for his left knee would impact the TDIU issue as the result of such an examination, or medical opinion, would affect the Veteran's potential entitlement to a TDIU, as it speaks directly to the Veteran's occupational and social capacity. As such, a determination for a TDIU cannot be made properly prior to such matters being resolved and properly rated. 

Additionally, in adjudicating a claim for TDIU, VA may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294, 297 (1995). VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, cumulative affects the Veteran's service-connected disabilities have on his ability to work. Friscia, 7 Vet. App. at 297. Therefore, remand for an examination and adjudication is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran and his representative a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU request, to include information concerning his past employment. The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

2. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his left knee condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

3. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

4. Once the above has been accomplished, the RO should afford the Veteran with a new examination for his left knee condition. The examiner should be asked to determine the nature and severity of the Veteran's already service-connected left knee conditions, to include a current diagnosis.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. 

d. A complete rationale for any opinion expressed should be included in the examination report.

e. As part of the evaluation of the Veteran's orthopedic and musculoskeletal disabilities, the examiner should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain, including pain due to repeated use or flare-ups. The examiner should express such functional losses in terms of additional degrees of limited motion (beyond the loss shown clinically). See DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  After the above VA examination is completed, the RO should schedule the Veteran with a vocational expert for an opinion on his functional limitations, the effect of his service-connected disabilities on obtaining and maintaining employment, and what kind of employment, if any, he would be able to engage in.  

6. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

7. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims, to include TDIU. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


